DETAILED ACTION
This Office action is in response to the Request for Continued Examination filed on 3 November 2022.  Claims 1-10 are pending in the application.  Claims 10 is newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 November 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly-submitted claim 10 recites “wherein the charge trap structure surrounds no dielectric layer", see  lines 6-7 of claim 10. As shown in Applicant’s figure 5, the charge trap structure surrounds dielectric core 56, Therefore, there is no support in Applicant’s originally-filed specification for claiming  “wherein the charge trap structure surrounds no dielectric layer".

                                                  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuddannavar et al., US PG pub. 20190371416 A1; in view of Lu et al., US PG pub. 20210375933 A1.
With respect to claim 1, Kuddannavar discloses a channel structure (as shown in figure 4 the channel structure extends in the x-direction) extending along a first direction, wherein the channel structure comprises: a charge trap structure (464, fig. 4); and a channel layer (466, fig. 4); and a control gate structure (WLL, fig. 4c) extending along a second direction around the channel structure.  
Although Kuddannavar discloses blocking oxide/block high-k material layer 463 surrounding the charge-trapping layer 464, as shown in Fig. 4E (see paragraph [0079]) and wherein the high-k material layer 463 contacts the charge-trapping layer 464, Kuddannavar et al. do not disclose that layer 463 is a negative capacitance (NC) insulating layer.
Lu discloses a ferroelectric memory device includes ferroelectric layer (90, fig. 32), made of the same material as applicant’s negative capacitance insulating layer, surrounding the charge carrier structure 92; ¶0067 annealing process 93 is performed as to activate the charge carriers of the channel layer 92.  
Therefore, it would have been obvious to a person having ordinary skill in the art to include a ferroelectric layer to surround the charge trap structure in the known memory device of Kuddannavar et al., since ferroelectric material such as HfZrO exhibits low leakage current and has good fatigue resistance. Moreover, there materials are high-k oxide insulating materials, so substituting the HfZrO of Lu for layer 463 of Kuddannavar et al. would have been obvious to the skilled artisan.
With respect to claim 2, Lu discloses wherein the NC insulating layer (90, fig. 32) comprises HfZrOX, PbZrTiOX, BiFeO3, or a copolymer of poly(vinylidene fluoride (PVDF) and trifluoroethylene (TrFE) (¶0061).  
With respect to claim 3, Kuddannavar discloses wherein the charge trap structure (463, 464 and 465, fig. 4) comprises: a blocking layer (463, fig. 4F); a charge trap layer (464, fig. 4); and a tunneling layer (465, fig. 4).  
With respect to claim 4, Kuddannavar discloses wherein the blocking layer (463, fig. 4F) comprises silicon oxide (¶0079).  
With respect to claim 5, Kuddannavar discloses wherein the charge trap layer (464, fig. 4) comprises silicon nitride (¶0079).  
With respect to claim 6, Kuddannavar discloses wherein the tunneling layer (465, fig. 4) comprises silicon oxide (¶0081).  
With respect to claim 7, Kuddannavar discloses wherein the control gate structure (WLL, fig. 4C) comprises control gate layers (WLL, fig. 4C; 492,493,494, fig. 4F) extending along the second direction adjacent to two sides of the channel structure (as shown in figure 4 the channel structure extend in x direction).  
With respect to claim 8, Kuddannavar discloses a bottom select gate (SGS, fig. 4C) under the control gate (WLL, fig. 4C) and around the channel structure (as shown in figure 4 the channel structure extend in x direction).  
With respect to claim 9, Kuddannavar discloses a top select gate (SGD, fig. 4C) on the control gate (WLL, fig. 4C) and around the channel structure (as shown in figure 4 the channel structure extend in x direction).
With respect to claim 10, Kuddannavar discloses a channel structure (as shown in figure 4B, 4C and 4E the channel structure extends in the x-direction) extending along a first direction, wherein the channel structure comprises: an insulating layer (463, fig. 4E); a charge trap structure (464, fig. 4) surrounded by the insulating layer (463, fig. 4); and a channel layer (466, fig. 4) surrounded by the charge trap structure (464, fig. 4), wherein the charge trap structure (464, fig. 4) surrounds on dielectric layer (467, fig. 4E); and a control gate structure (WLL, fig. 4c) extending along a second direction around the channel structure.
Although Kuddannavar discloses blocking oxide/block high-k material layer 463 surrounding the charge-trapping layer 464, as shown in Fig. 4E (see paragraph [0079]) and wherein the high-k material layer 463 contacts the charge-trapping layer 464, Kuddannavar et al. do not disclose that layer 463 is a negative capacitance (NC) insulating layer.
Lu discloses a ferroelectric memory device includes ferroelectric layer (90, fig. 32), made of the same material as applicant’s negative capacitance insulating layer, surrounding the charge carrier structure 92; ¶0067 annealing process 93 is performed as to activate the charge carriers of the channel layer 92.  
Therefore, it would have been obvious to a person having ordinary skill in the art to include a ferroelectric layer to surround the charge trap structure in the known memory device of Kuddannavar et al., since ferroelectric material such as HfZrO exhibits low leakage current and has good fatigue resistance. Moreover, there materials are high-k oxide insulating materials, so substituting the HfZrO of Lu for layer 463 of Kuddannavar et al. would have been obvious to the skilled artisan.

Response to Arguments
Applicant's arguments filed 3 November 2022 have been fully considered but they are not persuasive. Applicant has argued that Kuddannavar et al. fail to teach layer 463 is a NC insulating layer where in the charge trap structure surrounded by a NC insulating layer is not clearly satisfied. Applicant further argue that Lu teaches a channel layer instead of a charge trap structure and would not be able to combine for the rejection of 35 USC 103. Admittedly, Kuddannavar et al. do not disclose that the blocking oxide/block high-k material layer 462 is a negative capacitance (NC) insulating layer. However, Lu clearly teaches that a ferroelectric layer (90, Fig. 32) can surround the charge carrier structure 92. The ferroelectric layer of Lu is made of the same material as Applicant's claimed NC insulating layer. it would have been obvious to the skilled artisan to include the ferroelectric layer of Lu to surround the charge trap structure in the known memory device of Kuddannavar et al., since ferroelectric material such as HfZrO exhibits low leakage current and has good fatigue resistance. Moreover, there materials are high-k oxide insulating materials, so substituting the HfZrO of Lu for layer 463 of Kuddannavar et al. would have been obvious to the skilled artisan. Therefore, rejection of claims 1-9 over Kuddannavar et al. in view of Lu et al. has been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/
Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822